UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6434


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:00-cr-00057-GMG-RWT-16)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.    Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Paul Puzey appeals from the district court’s order

denying his motion for reduction of sentence, 18 U.S.C. § 3582(c)

(2012).      We   have   reviewed     the   record   and   find   no    abuse    of

discretion and no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.            United States v. Puzey,

No. 3:00-cr-00057-GMG-RWT-16 (N.D.W Va. Mar. 16, 2015) We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials     before   this     court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2